


109 HR 5891 IH: Catastrophic Disaster Risk and

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5891
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Ms. Wasserman Schultz
			 (for herself, Mr. Castle,
			 Mr. Melancon,
			 Mr. McHenry,
			 Mrs. McCarthy,
			 Ms. Hooley,
			 Mr. Ackerman,
			 Mr. Israel,
			 Mr. Bishop of New York, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a bipartisan commission on insurance
		  reform.
	
	
		1.Short titleThis Act may be cited as the
			 Catastrophic Disaster Risk and
			 Insurance Commission Act of 2006.
		2.FindingsThe Congress finds the following:
			(1)Hurricanes
			 Katrina, Rita, and Wilma, which struck the United States in 2005, caused more
			 than $200 billion in total economic losses, including insured and uninsured
			 losses.
			(2)In the United States, expanded development
			 in exposed geographic areas and rising property values have combined to result
			 in dramatic increases in both insured and economic losses resulting from
			 national catastrophes. Nationally recognized experts in risk management expect
			 these trends to continue. According to a 2004 study based on United States
			 Census data and published by the National Oceanic and Atmospheric
			 Administration, 53 percent of the population of the United States (153 million
			 people) lived in coastal counties (including those that abut the Great Lakes)
			 in 2003. This compares to the 1960 average of 187 people living on each square
			 mile of the United States coast, excluding Alaska. In 1994, that figure was 274
			 persons per square mile, and it is expected to reach 327 people by 2015.
			(3)Although private
			 sector insurance is currently available to spread some catastrophe-related
			 losses throughout the United States and abroad, most experts believe there will
			 be significant insurance and reinsurance shortages, resulting in dramatic rate
			 increases for consumers and businesses, and the unavailability of catastrophe
			 insurance.
			(4)The Federal
			 Government has provided and will continue to provide billions of dollars and
			 resources to pay for losses from catastrophes, including hurricanes, volcanic
			 eruptions, tsunamis, tornados, and other disasters, at huge costs to American
			 taxpayers.
			(5)The Federal Government has a critical
			 interest in ensuring that the management of catastrophes is appropriate and
			 fiscally responsible, and to mitigate, reduce and prevent, where possible, cost
			 to taxpayers. Mortgages require reliable property insurance, and the
			 unavailability of reliable property insurance would make most real estate
			 transactions impossible. In addition, the public health, safety, and welfare
			 demand that structures damaged or destroyed in a catastrophe be reconstructed
			 as soon as possible. Therefore, the potential of unmitigated cost to the
			 American taxpayer and the inability of the private sector insurance and
			 reinsurance markets to maintain sufficient capacity to enable Americans to
			 obtain property insurance coverage in the private sector endanger the national
			 economy and the public health, safety, and welfare.
			(6)Multiple proposals
			 have been introduced in the United States Congress over the past decade to
			 address catastrophic risk insurance, including the creation of a national
			 catastrophic reinsurance fund and the revision of the Federal tax code to allow
			 insurers to use tax-deferred catastrophe funds, yet Congress has failed to act
			 on any of these proposals.
			(7)To the extent the
			 United States faces increased risks from catastrophe exposure, essential
			 technical information about market capacity, financial structures, risk
			 management structures, and innovations in the catastrophe insurance market is
			 needed.
			(8)The most efficient
			 and effective approach to assessing the catastrophe insurance problem in the
			 public policy context is to establish a bipartisan commission of experts to
			 study the management of catastrophic disaster risk, and to require such
			 commission to timely report its recommendations to Congress so that Congress
			 can quickly craft a solution to protect the American people.
			3.EstablishmentThere is established a bipartisan
			 Catastrophic Disaster Risk and Insurance Commission (in this Act referred to as
			 the Commission).
		4.Membership
			(a)MembersThe Commission shall be composed of the
			 following:
				(1)2
			 members who shall be former members of Congress that were members of a
			 committee of appropriate jurisdiction, of whom—
					(A)one shall be a
			 Republican; and
					(B)one shall be a
			 Democrat.
					(2)The Secretary of
			 the Treasury or a designee of the Secretary.
				(3)The Director of
			 the Federal Emergency Management Agency or a designee of the Director.
				(4)The Administrator
			 of the National Oceanic and Atmospheric Administration or a designee of the
			 Administrator.
				(5)12 additional
			 members or their designees of whom one shall be—
					(A)a representative of
			 a consumer group;
					(B)a representative of
			 a primary property and casualty insurance company;
					(C)a representative
			 of a reinsurance company;
					(D)an independent
			 insurance agent with experience in writing property and casualty insurance
			 policies;
					(E)a representative
			 of a national realty company;
					(F)a State insurance
			 regulator;
					(G)a State emergency
			 operations official;
					(H)a physical
			 scientist with expertise in natural disasters;
					(I)a faculty member
			 of an accredited university with experience in risk management;
					(J)a member of
			 nationally recognized think tank with experience in risk management;
					(K)a homebuilder with
			 experience in structural engineering;
					(L)a lender with
			 expertise in both commercial and residential mortgage lending; and
					(M)a licensed attorney
			 who is a nationally recognized expert in antitrust law.
					(b)Manner of
			 appointment
				(1)In
			 generalAny member of the Commission described under paragraph
			 (1) or (5) of subsection (a) shall be appointed only upon unanimous agreement
			 of—
					(A)the majority
			 leader of the Senate;
					(B)the minority
			 leader of the Senate;
					(C)the Speaker of the
			 House of Representatives; and
					(D)the minority
			 leader of the House of Representatives.
					(2)ConsultationIn
			 making any appointment under paragraph (1), each individual described in
			 paragraph (1) shall consult with the President.
				(3)Time of
			 appointmentMembers of the commission appointed under this
			 subsection shall be appointed not later than 30 days after the date of the
			 enactment of this Act.
				(c)Eligibility
			 limitationExcept as provided in subsection (a), no member or
			 officer of the Congress, or other member or officer of the Executive Branch of
			 the United States Government or any State government may be appointed to be a
			 member of the Commission.
			(d)Period of
			 appointment
				(1)In
			 generalEach member of the Commission shall be appointed for the
			 life of the Commission.
				(2)VacanciesA
			 vacancy on the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment was made.
				(e)Quorum
				(1)MajorityA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number may hold hearings.
				(2)Approval
			 actionsAll recommendations and reports of the Commission
			 required by this Act shall be approved only by a majority vote of a quorum of
			 the Commission.
				(f)Chair and Vice
			 ChairThe majority leader of the Senate, the minority leader of
			 the Senate, the Speaker of the House of Representatives, and the minority
			 leader of the House of Representatives shall jointly select 1 member appointed
			 pursuant to subsection (a)(1) to serve as the Chair of the Commission and the
			 other member appointed pursuant to subsection (a)(1) to serve as the Vice
			 Chair.
			(g)MeetingsThe
			 Council shall meet at the call of its Chairperson or a majority of its members
			 at any time.
			5.Duties of
			 CommissionThe Commission
			 shall—
			(1)assess—
				(A)the condition of
			 the property and casualty insurance and reinsurance markets in the aftermath of
			 Hurricanes Katrina, Rita, and Wilma in 2005, and the 4 major hurricanes that
			 struck the United States in 2004; and
				(B)the ongoing exposure of the United States
			 to hurricanes, typhoons, earthquakes, volcanic eruptions, tsunamis, floods,
			 wild fires, and other extreme weather events or natural disasters as determined
			 by the Commission; and
				(2)recommend and
			 report, as required under section 6, any necessary legislative and regulatory
			 changes that will—
				(A)improve the participation of domestic and
			 international market participants and increase competitiveness of such
			 markets;
				(B)assure consumers of
			 the—
					(i)availability of
			 adequate private insurance coverage when an insured event occurs; and
					(ii)best possible
			 range of insurance products at fair and competitive prices; and
					(C)minimize liability to the Federal
			 Government and taxpayers by—
					(i)reducing the likelihood of fraud and abuse
			 of a federal repayment program; and
					(ii)hedging the risk exposure assumed by the
			 Federal Government by the adoption of a national catastrophe program.
					6.Report
			(a)In
			 generalNot later than 180
			 days after the appointment of Commission members under section 4, the
			 Commission shall submit to the President and the Congress a final report
			 containing a detailed statement of its findings, together with any
			 recommendations for legislation or administrative action that the Commission
			 considers appropriate, in accordance with the requirements of section 5.
			(b)ConsiderationsIn developing any recommendations under
			 subsection (a), the Commission shall consider—
				(1)the catastrophic
			 insurance and reinsurance market structures and the relevant commercial
			 practices in such insurance industries in providing insurance protection to
			 different sectors of the American population;
				(2)the constraints
			 and opportunities in implementing a catastrophic insurance system that can
			 resolve key obstacles currently impeding broader implementation of catastrophe
			 risk management and financing with insurance;
				(3)methods to improve
			 risk underwriting practices, including—
					(A)analysis of
			 modalities of risk transfer for potential financial losses;
					(B)assessment of
			 private securitization of insurances risks;
					(C)private-public
			 partnerships to increase insurance capacity in constrained markets; and
					(D)the financial
			 feasibility and sustainability of a national catastrophe pool or regional
			 catastrophe pools designed to provide adequate insurance coverage and increased
			 underwriting capacity to insurers and reinsurers;
					(4)approaches for
			 implementing a public insurance scheme for low-income communities, in order to
			 promote risk reduction and explicit insurance coverage in such
			 communities;
				(5)methods to
			 strengthen insurance regulatory requirements and supervision of such
			 requirements, including solvency for catastrophic risk reserves;
				(6)methods to promote
			 public insurance policies linked to programs for loss reduction in the
			 uninsured sectors of the American population;
				(7)methods to
			 strengthen the risk assessment and enforcement of structural mitigation and
			 vulnerability reduction measures, such as zoning and building code
			 compliance;
				(8)methods that incentivize the public to
			 purchase and retain risk insurance coverage throughout the ownership of insured
			 property;
				(9)the appropriate role for States in
			 stabilizing the property and casualty insurance and reinsurance markets, with
			 an analysis of—
					(A)the best way to allow, or whether it is in
			 the best interest to allow, a State government to set up a method to address
			 the risks facing such State; and
					(B)any lessons learned from the success or
			 failure of a State in setting up such method;
					(10)the appropriate
			 role for the Federal Government in stabilizing the property and casualty
			 insurance and reinsurance markets, with an analysis of—
					(A)options such
			 as—
						(i)a
			 reinsurance mechanism;
						(ii)the
			 modernization of Federal taxation policies; and
						(iii)an
			 insurance of last resort mechanism;
						(B)how to fund such
			 options;
					(C)how best to hedge any risk exposure assumed
			 by the Federal Government; and
					(D)how the
			 establishment of a Federal disaster plan would affect existing State disaster
			 plans;
					(11)the merits of the
			 legislative proposals currently pending in the 109th Congress, including
			 proposals for—
					(A)the creation of a
			 Federal catastrophe fund to act as a backup to State catastrophe funds;
					(B)tax-deferred
			 catastrophe accounts for insurers; and
					(C)tax-free
			 catastrophe accounts for policyholders; and
					(12)the merits of
			 pursuing a policy for the Federal Government to hedge its risk exposure.
				7.Powers of the
			 Commission
			(a)HearingsThe
			 Commission or, at the direction of the Commission, any subcommittee or member
			 of the Commission, may, for the purpose of carrying out this Act—
				(1)hold such public
			 hearings in such cities and countries, sit and act at such times and places,
			 take such testimony, receive such evidence, and administer such oaths or
			 affirmations as the Commission or such subcommittee or member considers
			 advisable; and
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials as the Commission or such subcommittee or
			 member considers advisable.
				(b)Issuance and
			 enforcement of subpoenas
				(1)IssuanceSubpoenas
			 issued under subsection (a) shall bear the signature of the Chairperson of the
			 Commission and shall be served by any person or class of persons designated by
			 the Chairperson for that purpose.
				(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(3)Confidentiality
					(A)In
			 generalInformation obtained under a subpoena issued under
			 subsection (a) which is deemed confidential, or with reference to which a
			 request for confidential treatment is made by the person furnishing such
			 information—
						(i)shall be exempt
			 from disclosure under section 552 of title 5, United States Code; and
						(ii)shall not be
			 published or disclosed unless the Commission determines that the withholding of
			 such information is contrary to the interest of the United States.
						(B)ExceptionThe
			 requirements of subparagraph (A) shall not apply to the publication or
			 disclosure of any data aggregated in a manner that ensures protection of the
			 identity of the person furnishing such data.
					(c)Authority of
			 members or agents of the CommissionAny member or agent of the
			 Commission may, if authorized by the Commission, take any action which the
			 Commission is authorized to take by this Act.
			(d)Obtaining
			 official data
				(1)AuthorityNotwithstanding
			 any provision of section 552a of title 5, United States Code, the Commission
			 may secure directly from any department or agency of the United States any
			 information necessary to enable the Commission to carry out the purposes of
			 this Act.
				(2)ProcedureUpon
			 request of the Chairperson of the Commission, the head of that department or
			 agency shall furnish the information requested to the Commission.
				(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(f)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, any administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(g)Gifts
				(1)In
			 generalThe Commission may accept, use, and dispose of gifts or
			 donations of services or property.
				(2)RegulationsThe
			 Commission shall adopt internal regulations governing the receipt of gifts or
			 donations of services or property similar to those described in part 2601 of
			 title 5, Code of Federal Regulations.
				8.Commission
			 personnel matters
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for GS–18 of the
			 General Schedule under section 5332 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)SubcommitteesThe
			 Commission may establish subcommittees and appoint persons to such
			 subcommittees as the Commission considers appropriate.
			(d)StaffSubject
			 to such policies as the Commission may prescribe, the Chairperson of the
			 Commission may appoint and fix the pay of such additional personnel as the
			 Chairperson considers appropriate to carry out the duties of the
			 Commission.
			(e)Applicability of
			 certain civil service lawsSubcommittee members and staff of the
			 Commission may be—
				(1)appointed without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in the competitive service; and
				(2)paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
			 title relating to classification and General Schedule pay rates, except that an
			 individual so appointed may not receive pay in excess of the annual rate of
			 basic pay prescribed for GS–18 of the General Schedule under section 5332 of
			 that title.
				(f)Experts and
			 consultantsIn carrying out its objectives, the Commission may
			 procure temporary and intermittent services of consultants and experts under
			 section 3109(b) of title 5, United States Code, at rates for individuals which
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for GS–18 of the General Schedule under section 5332 of that title.
			(g)Detail of
			 government employeesUpon request of the Chairperson of the
			 Commission, any Federal Government employee may be detailed to the Commission
			 to assist in carrying out the duties of the Commission—
				(1)on a reimbursable
			 basis; and
				(2)such detail shall
			 be without interruption or loss of civil service status or privilege.
				9.TerminationThe Commission shall terminate 60 days after
			 the date on which the Commission submits its report under section 6.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 to carry out the purposes of this
			 Act.
		
